Citation Nr: 0308745	
Decision Date: 05/08/03    Archive Date: 05/20/03

DOCKET NO.  95-00 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a cervical hyperextension injury with a psychogenic pain 
disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from March 1977 to 
September 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

In its September 2002 decision, the Board denied service 
connection for post-traumatic stress disorder (PTSD), as well 
as entitlement to a temporary total rating pursuant to 38 
C.F.R. § 4.29, based on hospital treatment of a service-
connected disability from April 2, 1993 to April 24, 1993 and 
from May 4, 1994 to June 4, 1994.  

The September 2002 Board decision noted that the issue of 
entitlement to an increased rating for residuals of a 
cervical hyperextension injury with a psychogenic pain 
disorder was being developed pursuant to authority granted by 
38 C.F.R. § 19.9(a)(2) (2002).  The requested development was 
completed and the Board provided notice of the development as 
required by Rule of Practice 903. (67 Fed. Reg. 3,099, 3,105 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  The 
veteran responded and the Board has reviewed his response to 
the notice.  The Board will now render a decision on the 
issue of evaluation of a cervical hyperextension injury, 
history of, with psychogenic pain disorder.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  The service-connected cervical hyperextension injury, 
with psychogenic pain disorder, is not currently manifest on 
objective examination.  

3.  The service-connected cervical hyperextension injury with 
psychogenic pain disorder does not result in more than slight 
limitation of cervical spine motion.  

4.  The service-connected cervical hyperextension injury with 
psychogenic pain disorder does not result in more than mild 
occupational and social impairment.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
service-connected cervical hyperextension injury with 
psychogenic pain disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 
and Code 5290 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West Supp. 2002).  Further, 
implementing regulations have been published.  38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  Except for 
amendments not applicable here, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA. See 66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  

The RO considered the case under VCAA, implementing 
regulations and VA guidance issued pursuant to that act and 
regulations.  The RO provided the veteran with the pertinent 
evidentiary development, which was subsequently codified by 
VCAA and implementing regulations.  In addition to performing 
the pertinent development required under VCAA, the RO 
notified the veteran of his right to submit evidence.  Thus, 
the Board finds VA has completed its duties under VCAA and 
implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2002).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

Specifically, the veteran's application is complete.  The 
rating decision, statement of the case, and supplemental 
statement of the case, as well as the May 2002 VCAA letter 
notified the veteran and his representative of the evidence 
necessary to substantiate the claim, the evidence which had 
been received, and the evidence to be provided by the 
claimant.  Cf. Quartuccio v. Principi, 16 Vet. App. 183, 187, 
188 (2002).  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  There is no reasonable possibility that further 
assistance would aid in substantiating the claim.  

VA has made reasonable efforts to obtain relevant records 
(including private records) which the veteran adequately 
identified and authorized VA to obtain.  All relevant Federal 
records have been obtained.  The service medical records are 
in the claims folder.  VA records have been obtained.  Social 
Security Administration medical records were obtained.  The 
veteran has been examined by VA and a medical opinion 
rendered.  

The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  Notably, neither the appellant nor the 
representative has asserted that the case requires further 
development or action under VCAA or its implementing 
regulations.  

Evaluation  Service-connected disabilities are rated in 
accordance with a schedule of ratings which are based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2002).  

In November 1981, the RO granted service connection for 
cervical hyperextension injury, history of, psychogenic pain 
disorder, rated as 10 percent disabling.  This evaluation has 
been continuously in effect and it is now protected by law.  
38 U.S.C.A. § 110 (West 2002).  The rating was assigned under 
Codes 9502, 5290.  

The same manifestations, such as pain, can not be compensated 
twice under different rating criteria.  38 C.F.R. § 4.14 
(2002).  

When two diagnoses, one organic and the other psychological 
or psychoneurotic, are presented covering the organic and 
psychiatric aspects of a single disability entity, only one 
percentage evaluation will be assigned under the appropriate 
diagnostic code determined by the rating board to represent 
the major degree of disability.  38 C.F.R. § 4.132, 
Psychological Factors Affecting Physical Condition, Note (2) 
(1981-1996).  When a single disability has been diagnosed 
both as a physical condition and as a mental disorder, the 
rating agency shall evaluate it using a diagnostic code which 
represents the dominant (more disabling) aspect of the 
condition (see § 4.14).  38 C.F.R. § 4.126(d) (2002).  

A limitation of cervical spine motion will be rated as 10 
percent disabling where slight, 20 percent disabling where 
moderate, and 30 percent disabling where severe.  38 C.F.R. 
Part 4, Code 5290 (2002).  

Prior to November 7, 1996, psychological factors affecting 
physical condition were evaluated under the general rating 
criteria for psychoneurotic disorders.  Those criteria 
provided a 100 percent evaluation where the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community; with 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; with the veteran demonstrably unable to 
obtain or retain employment.  A 70 percent evaluation 
required that the ability to establish and maintain effective 
or favorable relationships with people was severely impaired, 
with the psychoneurotic symptoms of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment.  A 50 percent rating required 
that the ability to establish or maintain effective or 
favorable relationships with people was considerably 
impaired; and by reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency levels were so 
reduced as to result in considerable industrial impairment.  
A 30 percent rating required definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people, so that the psychoneurotic 
symptoms resulted in such reduction in initiative, 
flexibility, efficiency and reliability levels as to produce 
definite industrial impairment.  A 10 percent rating 
contemplated manifestations which were less than the criteria 
for the 30 percent rating, with emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment.  A 0 percent rating was assigned where there were 
neurotic symptoms which might somewhat adversely affect 
relationships with others but which did not cause impairment 
of working ability.  38 C.F.R. Part 4, Codes 9400-9411, 9502, 
9505 (1996) (effective prior to November 7, 1996).  

Effective on and after November 7, 1996, Code 9502 is no 
longer used; however, the General Rating Formula for Mental 
Disorders reflects the current nomenclature and provides that 
the rating for somatoform disorders, including pain 
disorders, is:                        

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own 
name.....................................
......100
Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective 
relationships............................
....................................70
Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships............................
....................50
Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent 
events)..................30
Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous 
medication...............................
..................10
A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational and social functioning or to 
require continuous 
medication...............................
....................0

38 C.F.R. § 4.130, Code 9422 (1997-2002).  

Background  The initial evaluation was based, in the main, on 
an October 1981 VA examination.  On the psychiatric portion 
of the examination it was noted that in an upright position, 
the veteran had considerable trembling and swaying backward 
and forward.  He maintained a very rigid posture.  The 
examiner described him as having very strange posture and 
bodily movements, a fixed flat expression, and he seemed 
quite tense.  The diagnosis was psychogenic pain disorder.  
Examination of the musculoskeletal system revealed no 
deformities, swelling or increased heat.  The veteran stood 
with his neck somewhat rigid.  Movement of the cervical spine 
was 15 degrees forward flexion, 15 degrees backward 
extension, 45 degrees right rotation, 20 degrees left 
rotation, and 30 degrees lateral flexion, bilaterally.  The 
diagnosis was history of cervical hyperextension injury, with 
persisting subjective complaints.  X-ray studies of the 
cervical spine were normal and the concluding diagnosis 
specified that degenerative intervertebral disc disease of 
the cervical vertebrae and spondylosis of the cervical 
vertebrae were not found.  

In September 1991, the Board denied service connection for 
the veteran's psychosis.  As noted above, the Board denied 
service connection for post-traumatic stress disorder in 
September 2002.

Evidence of Current Disability  The evidence contains many 
medical records which have been added to the file since 
February 1992 when the veteran asked that his neck disability 
be re-evaluated.  Most of these deal with nonservice-
connected disabilities and will not be set forth in detail 
here.  Also of record are copies of VA and Social Security 
Administration medical records dated prior to the reopened 
1992 claim.  These too, will not be set forth in detail.  
There is no competent documentation of increased disability 
in the year before the claim to reopen was received in 
February 1992.

In February 1992, the veteran had a VA hospitalization for 
approximately 2 weeks.  Diagnoses were schizophrenia, schizo-
affective type, seizure disorder, and chronic degenerative 
arthritis.  The veteran was treated for a low back syndrome.  
There were no cervical spine complaints, findings or 
diagnoses.  

VA Mental Health Clinic (MHC) notes of April 1992 and 
February 1993 do not contain any cervical spine complaints, 
findings or diagnoses.  

On hospitalization for approximately 22 days in April 1993, 
the veteran's complaints included being unable to sleep.  The 
diagnoses were schizophrenia, schizo-affective depressed with 
paranoid features, seizure disorder, low back pain syndrome 
and chronic degenerative arthritis.  There were no cervical 
spine complaints, findings or diagnoses.  

The veteran was again hospitalized by VA in May and June 
1994.  He complained of hearing voices, having mood swings, 
feeling nervous, tense and uptight with periods of depression 
and difficulty sleeping.  The primary diagnosis was a 
schizoaffective disorder exacerbation.  Cervicothoracic spine 
degenerative joint disease was also diagnosed.  It was 
commented that the veteran presented related problems.  

There was another VA hospitalization in May and June 1995.  
Diagnoses were schizophrenia, schizo-affective type, seizure 
disorder, and chronic low back pain.  There were no cervical 
spine complaints, findings or diagnoses.  

On the June 1995 VA examination for post traumatic stress 
disorder, the veteran reported his neck injury in service.  
However, he did not describe any current residuals and the 
examiner did not report any residuals.  

During the August 1995 VA hospitalization, the veteran 
complained of feeling nervous, tense, uptight, and irritable.  
He complained of nightmares and auditory hallucinations.  He 
complained of having difficulty sleeping due to these 
problems.  He also complained of back problems.  There were 
no cervical spine complaints, findings or diagnoses.  

A VA clinical note dated in April 1996, shows the veteran 
reported that he was sleeping better , but not resting, 
largely due to three room-mates.  The assessment included 
"neck, old residuals," without describing the residuals.  

At his June 1996 RO hearing, the veteran gave sworn testimony 
describing his neck injury during a football game in service.  
He stated that after the injury, he began hearing sounds on 
the ship.  He also reported having nightmares about the 
injury.  He also described nightmares of killing police, 
babies, people and himself.  He also testified of an 
automobile accident during service.  There was no testimony 
of neck symptoms.  

In a May 1997 VA MHC note, the veteran reported sustaining a 
neck injury while playing football in service.  Current neck 
symptoms were not reported.  Psychiatric symptoms included 
"bad" dreams of killing and being killed.  

On the August 1998 VA psychiatric examination, there were 
complaints of neck pain, helped by medication and physical 
therapy.  He described the content of his nightmares.  The 
examiner noted that the nightmares were not related to the 
football injury and were not relevant to that injury.  A 
cervical injury was diagnosed.  

The July 2000 VA hospitalization was primarily for 
psychiatric symptoms, which were described in detail.  The 
veteran reported his neck injury in service.  Current 
symptoms were not reported.  Examination disclosed low back 
tenderness.  Neck findings were not reported.  There was no 
cervical spine diagnosis.  The psychiatric diagnosis was 
alcohol dependence, cannabis dependence, and nicotine 
dependence; schizophrenia, paranoid type, versus substance 
induced psychotic disorder.  

The file also contains VA MHC clinic notes from July 2000 to 
May 2002.  Some of these mention the neck injury in service 
and restate the veteran's assertion of having PTSD symptoms 
from the injury.  

On the February 2003 VA examination, the claims folder was 
reviewed.  It was noted that the veteran had sustained a neck 
injury while playing football in service.  He was 
subsequently involved in a motor vehicle accident during 
service.  Early treatment included medication and physical 
therapy.  His major complaint at the time of the examination 
was that his sleep was interrupted by discomfort and he had a 
throbbing pain at the base of his skull.  Examination 
disclose forward flexion of 30 degrees, extension of 45 
degrees, flexion of 35 degrees, bilaterally, and rotation of 
55 degrees, bilaterally.  There were no areas of tenderness 
or spasm.  Tenderness was absent, anteriorly and posteriorly, 
bilaterally.  There was no demonstration of pain during any 
part of the examination.  Deep tendon reflexes were +4 
throughout.  All upper extremity muscle groups were grade 5 
with excellent development and no signs of atrophy, 
whatsoever.  There was no loss of sensation.  X-rays did show 
mild narrowing of the C5-C6 interspace, with other findings 
being normal.  The doctor concluded that he could not find 
any objective findings that indicated any cervical spine 
dysfunction or caused the veteran to have any disability or 
pain.  The physician repeated that there was no objective 
evidence of any cervical spine disorder.  

Analysis  The current protected 10 percent rating 
contemplates pain resulting in a slight limitation of 
cervical spine motion.  The next higher rating, 20 percent, 
requires a moderate restriction of cervical motion.  In this 
case, the veteran has complained of his neck injury to 
several medical examiners and none of them have reported a 
moderate limitation of cervical spine motion.  Review of the 
February 2003 VA examination report shows that the doctor 
considered the claims folder, the history given by the 
veteran, and the effects of pain and other factors on the 
veteran's neck motion.  See 38 C.F.R. §§ 4.40, 4.45 (2002); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  With consideration 
of these factors, the doctor measured a substantially normal 
range of cervical spine motion.  38 C.F.R. § 4.46 (2002).  
The limitation of motion was no more than slight.  As there 
is competent evidence that the limitation of motion is no 
more than slight, and there is no competent evidence that the 
limitation approximates a moderate restriction of motion, the 
preponderance of evidence establishes that a higher 
evaluation is not warranted in this case.  38 C.F.R. § 4.7 
(2002).  

The Board has also considered the psychiatric aspect of the 
service-connected disorder.  Originally, the examining doctor 
diagnosed the veteran's complaints of pain as psychogenic in 
origin.  The veteran still complains of pain and there is no 
additional psychiatric symptomatology associated with the 
service-connected neck disorder.  The veteran does have 
extensive psychiatric symptoms; however, these have been 
associated, by trained medical personnel, with the veteran's 
nonservice-connected schizophrenia.  The Board finds no 
competent evidence that the service-connected psychogenic 
pain disorder approximates any of the old or new criteria for 
a higher evaluation.  As noted above, in February 2003 a 
physician found no objective evidence of any cervical spine 
disorder.

The Board notes the veteran's sleep complaints.  He has 
asserted that neck pain interferes with his sleep; however, 
the preponderance of the evidence establishes that the loss 
of sleep is related to nightmares and other symptoms of his 
nonservice-connected psychiatric disorder.  

The Board also notes that the veteran has expressed his 
disagreement with the findings of the VA examiner on the 
February 2003 examination.  The findings of a trained medical 
professional are more probative than the complaints of a lay 
witness in determining the severity of disability.  Thus, the 
examination report provides a preponderance of evidence which 
outweighs the veteran's assertion, and which establishes that 
the criteria for a higher evaluation have not been met.   

Other Criteria and Extraschedular Rating  The potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations (2002) have been considered whether or 
not they were raised by the veteran as required by the 
holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1) (2002).  
The Board finds that the evidence of record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1) (2002).  In 
this regard, the Board finds that there has been no showing 
by the veteran that this service-connected disability has 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization beyond that 
contemplated by the rating schedule.  In the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

A rating in excess of 10 percent for residuals of a cervical 
hyperextension injury with psychogenic pain disorder is 
denied.  


	                        
____________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.




 

